UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1801


In Re:   LAWRENCE VERLINE WILDER, SR.,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   October 14, 2010               Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence Verline Wilder, Sr., petitions for a writ of

mandamus       seeking       an    order        directing      the       district      court    to

consider the impact that granting him executive pardons had upon

him.      We    conclude          that    Wilder      is    not    entitled       to    mandamus

relief.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary           circumstances.               Kerr    v.    United    States

Dist.     Court,       426    U.S.        394,    402      (1976);       United       States    v.

Moussaoui,       333    F.3d       509,    516-17       (4th      Cir.    2003).        Further,

mandamus       relief    is    available         only      when    the    petitioner      has    a

clear right to the relief sought.                       In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

               The relief sought by Wilder is not available by way of

mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                      We

deny Wilder’s motion for appointment of counsel.                                     We dispense

with oral argument because the facts and legal contentions are

adequately       presented         in     the    materials        before       the    court    and

argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                  2